DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN et al. (US Patent Appl. Pub. No. 2015/0060810 A1).
[Re claim 1] HAN discloses the organic light-emitting display device, comprising: a plurality of pixels arranged along first and second directions that intersect each other (see figure 6 and 10), each of the pixels each including: a transistor (DT); at least one insulating layer (PAS) on the transistor, a pixel contact hole (PH) extending through the at least one insulating layer and exposing part of the transistor (see figure 7 and 
[Re claim 9] HAN also discloses the organic light-emitting display device wherein each of the first openings exposes one of the first electrodes (ANO) (see figure 7, 10).
[Re claim 15] HAN also discloses the organic light-emitting display device further comprising an organic light-emitting layer (OLE) in the second openings, the organic light-emitting layer (OLE) covering the first electrodes (ANO) and portions of the first bank (BN1) exposed by the second openings (see figure 7 and paragraph [0061]-[0063]).
[Re claim 17] HAN also discloses the organic light-emitting display device, comprising: a plurality of pixels arranged in rows extending along a first direction and columns extending along a second direction transverse to the first direction, each of the pixels including an organic light-emitting diode (OLED) having a first electrode (ANO); a first bank (BN1) having a plurality of first openings, each of the first openings exposing a first plurality of the first electrodes (ANO) along the first direction; and a second bank (BN2)  having a plurality of second openings, each of the second openings exposing a 
[Re claim 18] HAN also discloses the organic light-emitting display device further comprising: a first organic light-emitting layer (OLE) in a first one of the plurality of second openings; a second organic light-emitting layer (OLE) in a second one of the plurality of second openings; and a third organic light-emitting layer (OLE) in a third one of the plurality of second openings, wherein the first, second, and third organic-light emitting layers emit light of different colors (R, G, B) (see figure 7, 10 and paragraph [0061]-[0063], [0077]-[0082]).
[Re claim 19] HAN also discloses the organic light-emitting display wherein each of the pixels further includes: a transistor (DT); at least one insulating layer (PAS) on the transistor, a pixel contact hole (PH) extending through the at least one insulating layer and exposing part of the transistor, the first electrode (ANO) disposed on the at least one insulating layer and connected to the transistor via the pixel contact hole; and a filling layer (BN1) on the first electrode and filling the pixel contact hole (see figure 7 and paragraphs [0054]-[0061]). HAN discloses that the first bank layer filling the pixel contact hole, therefore the examiner consider that the filling layer and first bank layer are same layer.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US Patent Appl. Pub. No. 2018/0190736 A1).

[Re claim 20] KIM also discloses the organic light-emitting display device wherein the first bank (410) is hydrophilic, and the second bank (420) is hydrophobic (see paragraph [0075], [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US Patent Appl. Pub. No. 2015/0060810 A1) in view of KIM et al. (US Patent Appl. Pub. No. 2018/0190736 A1).
[Re claim 8] HAN discloses the device as claimed and rejected in claim 1, but HAN does not discloses the device wherein the first bank is hydrophilic, and the second bank is hydrophobic. KIM also discloses the organic light-emitting display device wherein the first bank (410) is hydrophilic, and the second bank (420) is hydrophobic (see paragraph [0075], [0077]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to the first bank is hydrophilic and the second bank is hydrophobic in the device of HAN in order to easily deposit a layer on the bank layer.
[Re claim 9] KIM also discloses the organic light-emitting display device wherein each of the first openings exposes one of the first electrodes (300) (see figure 4-5).
[Re claim 10] KIM also discloses the organic light-emitting display device wherein each of the first openings of the first bank exposes a plurality of the first electrodes (300) arranged along the first direction (see figure 5).
[Re claim 16] KIM also discloses the organic light-emitting display device wherein the second bank (420) has a larger thickness than the first bank (410) (see figure 5 and paragraph [0075]).

Allowable Subject Matter
Claims 2-7 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KYOUNG LEE/           Primary Examiner, Art Unit 2895